Affirm and Opinion Filed May 13, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-20-00247-CR

                       FRANK ROBINSON JR., Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 422nd Judicial District Court
                           Kaufman County, Texas
                    Trial Court Cause No. 18-50042-422F

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      A jury convicted Frank Robinson Jr. of aggravated assault with a deadly

weapon and sentenced him to sixty-five years’ confinement. In a single issue,

appellant argues the evidence is legally insufficient to support his conviction. We

affirm the trial court’s judgment.

      We review a challenge to the sufficiency of the evidence on a criminal offense

for which the State has the burden of proof under the single sufficiency standard set

forth in Jackson v. Virginia, 443 U.S. 307 (1979). See Acosta v. State, 429 S.W.3d
621, 624–25 (Tex. Crim. App. 2014). Under this standard, the relevant question is

whether, after viewing the evidence in the light most favorable to the verdict, any
rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2011).

This standard accounts for the factfinder’s duty to resolve conflicts in the testimony,

to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts. Id. Therefore, in analyzing legal sufficiency, we determine whether the

necessary inferences are reasonable based upon the combined and cumulative force

of all the evidence when viewed in the light most favorable to the verdict. Id.

      As applicable in this case, a person commits the offense of aggravated assault

if he intentionally or knowingly threatens another with imminent bodily injury and

uses or exhibits a deadly weapon during the commission of the assault. TEX. PENAL

CODE §§ 22.01(a)(2), 22.02(a)(2).         Here, the indictment alleged appellant

intentionally and knowingly threatened the complainant with imminent bodily injury

by discharging a firearm at a vehicle occupied by the complainant. Appellant argues

there is no evidence he discharged the firearm.

      The complainant, Teundria Brown, testified that on the night of the incident,

she was in her car and stopped at a stop sign. When she looked up from her phone,

she saw “Little Frank,” who she identified as appellant in court. Appellant was

yelling as he approached her car. When Brown saw appellant open his coat and

reach for his gun, she accelerated quickly. As she did so, she heard appellant’s gun

firing and bullets hitting the back of her car. She believed there were five or six

gunshots, and she feared she would be shot. Police found two bullet holes in the
                                         –2–
back of the vehicle and one bullet inside the trunk, which traveled through the

bumper.

      Brown’s testimony was sufficient to meet the State’s burden to show appellant

intentionally and knowingly threatened her with imminent bodily injury by

discharging his firearm at the vehicle she occupied. While Brown did not testify she

saw appellant discharge the firearm, a reasonable jury could have inferred appellant

discharged the firearm based on her testimony. Viewing the evidence in the light

most favorable to the verdict, we conclude any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt. We overrule

appellant’s sole issue.

      We affirm the trial court’s judgment.




                                            /Erin A. Nowell//
                                            ERIN A. NOWELL
                                            JUSTICE

200247f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                         –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

FRANK ROBINSON JR., Appellant                On Appeal from the 422nd Judicial
                                             District Court, Kaufman County,
No. 05-20-00247-CR          V.               Texas
                                             Trial Court Cause No. 18-50042-
THE STATE OF TEXAS, Appellee                 422F.
                                             Opinion delivered by Justice Nowell.
                                             Justices Osborne and Pedersen, III
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 13th day of May, 2021.




                                       –4–